IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1198
                             Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KYLE AARON REDMOND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Thomas P. Murphy,

Judge.



      Kyle Redmond appeals the sentence imposed upon his criminal conviction.

AFFIRMED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                         2


BADDING, Judge.

       Kyle Redmond appeals the sentence imposed upon his conviction,

following a guilty plea,1 for serious injury by vehicle. He argues the sentencing

court did not “sufficiently articulate reasons for the imposed sentence” and

sentenced him “to prison without due consideration of mitigating factors.” Our

review is for an abuse of discretion, our most deferential standard of review. See

State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017).

       On October 14, 2020, Redmond ran a stop sign and struck a motorcyclist.

He was initially charged by trial information with driving while barred. A later

amendment to the trial information added the charges of failing to stop at the scene

of an accident and serious injury by vehicle. Pursuant to a plea agreement with

the State, Redmond pleaded guilty to serious injury by vehicle, and the other two

counts were dismissed. A presentence investigation report was prepared, which

showed Redmond had multiple driving-related convictions.2

       At the sentencing hearing, the State read a victim impact statement from

the victim’s wife detailing the tragic aftermath of Redmond’s conduct. After doing

so, the State agreed with the recommendation contained in the presentence

investigation report and asked that Redmond be sentenced to an indeterminate

term of imprisonment not to exceed five years. Redmond, on the other hand,


1  The parties agree Redmond has “good cause” to appeal because he is
challenging a non-mandatory, contested sentence instead of his guilty plea. See
Iowa Code § 814.6(1)(a)(3) (2020); State v. Damme, 944 N.W.2d 98, 104 (Iowa
2020).
2 Redmond conceded the presentence investigation report was accurate, adding

only that he had been participating in mental-health treatment. See State v.
Gonzalez, 582 N.W.2d 515, 517 (Iowa 1998) (holding the sentencing court was
free to consider unchallenged matters in a presentence investigation report).
                                          3


requested a suspended sentence and probation, generally highlighting his

remorse for the crime.

       In reaching its sentencing decision, the district court stated as follows:

               I’ve considered your age, your prior record and additional
       record, your employment circumstances, your family circumstances,
       and the nature of this offense. I’ve considered what I’m going to do
       in light of protection of the community from further offenses by you
       and the sentence that provides the maximum opportunity for
       rehabilitation.
               I think you need, based upon what I’ve read in the minutes
       and the . . . presentence investigation [report], some mental health
       treatment. Which I understand you’re getting. Yet, I cannot unduly
       depreciate the seriousness of this offense; and I must protect the
       public.
               You’ve said that you have ruined your life and that of your
       children. I do not believe your life is ruined. I believe you are a young
       man. You have plenty of opportunity. If you’re ruining your life, it’s
       by continuing to drive when your license is barred. I think you’re in
       need of correctional assistance best served by confinement.
               [The victim’s and his wife’s] li[ves] will never be the same. I
       don’t think [the victim’s] life is ruined, but if a guy can’t farm and do
       the things he loves, it’s certainly not where it was.

Based on these considerations, the court imposed an indeterminate term of

imprisonment not to exceed five years. In its written sentencing order, the court

added that it considered Redmond’s characteristics; family and financial

circumstances; criminal and social history; the harm to the victim, his family, and

the community; the plea agreement; and any applicable mitigating circumstances.

       Redmond nevertheless argues that the district court abused its discretion

by failing “to sufficiently articulate reasons for the imposed sentence,” asserting

the “court cited vague considerations for the imposed sentence, including age,

prior record, and nature of the offense,” but “failed to explain how those

considerations, in light of the specific circumstances of the case, guided the court’s

decision.”
                                           4


       “Iowa Rule of Criminal Procedure 2.23(3)(d) requires the district court to

‘state on the record its reason for selecting the particular sentence.’” State v. Hill,

878 N.W.2d 269, 273 (Iowa 2016). “Although the reasons need not be detailed, at

least a cursory explanation must be provided to allow appellate review of the trial

court’s discretionary action.” State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000).

       Here, the district court expressly noted its consideration of the pertinent

sentencing factors. See Iowa Code §§ 901.5, 907.5(1). Upon our review, we find

the district court’s cursory explanation sufficient to allow appellate review of the

court’s discretionary action and conclude the court provided sufficient reasons for

its sentencing decision. See Jacobs, 607 N.W.2d at 690.

       Turning to Redmond’s claim that the district court abused its discretion by

sentencing him “to prison without due consideration of mitigating factors,”

Redmond argues the court improperly “considered the nature of the offense alone.”

He agrees the court noted various mitigating circumstances but asserts that “in

reviewing the district court’s rationale, it is clear that the only factor that mattered

was the nature of the offense.” The record belies his claim. As noted, the court

expressly    considered     multiple   sentencing     factors,   including   mitigating

circumstances, and it did not limit its consideration to the nature of the offense.

And the court was not required to state specific reasons for rejecting particular

sentencing options, State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996), nor was

the court “required to specifically acknowledge each claim of mitigation,” State v.

Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

       Finding no abuse of discretion, we affirm the sentence imposed.

       AFFIRMED.